Citation Nr: 0842564	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In that decision, the RO 
denied the veteran's claim for an increased rating for 
undifferentiated schizophrenia and for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  The veteran perfected an appeal 
to the Board, which denied the veteran's claims in October 
2006.  

In July 2008, the veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
United States Court of Appeals for Veterans Claims (Court) 
vacate the Board's decision and remand the matter to the 
Board for further development and readjudication.  That same 
month, the Court granted the joint motion and remanded the 
case to the Board for compliance with the terms of the joint 
motion.

(The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Jackson RO in May 2006.  A 
transcript of the hearing has been associated with the 
veteran's claims file.)


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for a rating in excess of 50 percent for 
undifferentiated schizophrenia and for a TDIU rating.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Special notice requirements 
must be met in claims for increased ratings.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The agency of original 
jurisdiction (AOJ) should provide such a notice.  

A review of the veteran's claims file reflects that he has 
received ongoing treatment at the VA Westside Medical Center 
(VAMC) for his undifferentiated schizophrenia.  Treatment 
records reflect that the veteran has complained of frequent 
nightmares, depression, isolation, and panic attacks and 
reports avoiding other people and social situations.  
Although not noted in his July 2003 or November 2005 VA 
examinations, the veteran has also complained to treatment 
providers of auditory and visual hallucinations.  He further 
stated in an October 2005 written submission that his 
"hallucination[s] and schizophrenia are still with me."  In 
the July 2003 VA examination, the veteran was noted to be 
severely socially impaired, a finding echoed by the November 
2005 VA examiner, who found the veteran to be "asocial." 

Further, the Board notes that at his May 2006 hearing before 
the undersigned Veterans Law Judge, the veteran described an 
incident in which he apparently hallucinated that there was 
an intruder at his home.  The Board interprets this 
statement, together with the veteran's assertion that 
although he has "been doing quite well for the 
hallucinations but maybe about a month ago I started back ... 
seeing things" as an assertion that his disability has 
worsened since the date of his last VA medical examination in 
November 2005.  The Board notes that the veteran is 
qualified, as a lay person, to report symptoms such as 
hallucinations.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Likewise, where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination).  

The Board notes here that the veteran appears to have claimed 
in the May 2006 hearing that his schizophrenia has 
deteriorated since his last VA medical examination, which 
took place nearly 3 years ago.  In light of these findings, 
therefore, a remand is required to have a qualified VA 
psychiatrist supplement the record with a report of 
examination regarding the current severity of the veteran's 
undifferentiated schizophrenia.  Under these circumstances, 
the veteran should be scheduled to undergo psychiatric 
examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  Specifically, the veteran should be 
afforded a psychiatric evaluation that includes particular 
attention to the veteran's claims of having recently 
experienced hallucinations.  The psychiatrist should also 
address the veteran's noted social limitations and other 
symptoms in assessing the current severity of the veteran's 
disability.

Regarding the veteran's claim for a TDIU rating, the Board 
notes that under applicable criteria, TDIU may be awarded 
where the schedular rating is less than total and when it is 
determined that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  Under § 4.16(a), if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU rating, the Board may not 
reject the veteran's claim without sufficient evidence, as 
distinguished from mere conjecture.  See Friscia v. Brown, 
7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA 
has a duty to supplement the record by obtaining an 
examination that includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  

The relevant medical evidence reflects multiple statements 
from the veteran to the effect that the side effects from his 
anti-psychotic and anti-depressant medications render him 
unable to work.  The record also reflects a statement from 
the veteran's July 2003 VA examiner that the veteran is 
"severely impaired socially and occupationally" but may be 
able to perform work that does not require social interaction 
or increased intellectual functioning.  Similarly, the 
veteran's June 2001 VA examiner noted that the veteran was 
both vocationally and socially impaired.  The veteran has 
also submitted records from the Westside VAMC in which his 
treating psychiatrist opined in November 1999 that the 
veteran was unable to engage in competitive employment due to 
his psychological disorder.  However, his November 2005 VA 
examiner failed to address the veteran's employability, 
stating only that he was "unable to comment on [the 
veteran's] employability because he has not been working 
since 1979."

In this case, the veteran is service connected for 
undifferentiated schizophrenia, currently rated as 50 percent 
disabling.  See 38 C.F.R. § 4.16(a) (2008).  As such, the 
veteran does not meet the criteria for consideration for 
entitlement to a TDIU on a schedular basis.  Nevertheless, it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Thus, even when the percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis, may nonetheless be established, in 
exceptional cases, when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  
Consequently, the Board must determine whether the veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Upon review of the record, the Board finds that another 
medical examination and opinion is needed in deciding the 
veteran's claim for a TDIU.  The veteran should be scheduled 
for a VA examination and the examiner requested to conduct a 
review of the medical evidence and provide a well-reasoned, 
well-supported medical opinion, addressing the question of 
whether the veteran's service-connected undifferentiated 
schizophrenia makes him unemployable.  See 38 U.S.C.A. 
§ 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such 
opinion must be based upon consideration of the veteran's 
current medical condition as well as his documented history 
and assertions, to include employment history and education, 
and medical evidence associated with the record.  38 U.S.C.A. 
§ 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence VA will attempt to 
obtain as well as the type of evidence 
that is his ultimate responsibility to 
submit.  The AOJ should specifically 
notify the claimant that, to substantiate 
a claim for an increased rating for his 
psychiatric disability, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life 
should be submitted.  The claimant must 
be notified that the disability rating 
will be determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the conditions for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice should 
include information about the rating 
criteria used to rate the veteran's 
psychiatric disability and what is 
required to obtain a higher rating.  The 
rating criteria for rating schizophrenia 
should be set forth.  The notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  After securing any additional 
records, the veteran must be afforded a 
VA psychiatric examination and advised 
by the RO that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) 
(2008).  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the veteran.  A 
report of the examination must include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

The examiner must be requested to 
identify and evaluate the severity of 
the veteran's undifferentiated 
schizophrenia, including particularly 
his complaints of hallucinations and 
his social limitations as noted by 
previous VA examiners.  In addition, 
the examiner must elicit from the 
veteran and record for evaluation 
purposes a full work and educational 
history.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of 
the score's meaning.  Thereafter, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's 
service-connected undifferentiated 
schizophrenia precludes substantially 
gainful employment that is consistent 
with the veteran's education and 
occupational experience.

All examination results must be set 
forth along with the complete rationale 
for the opinions provided.

3.  Thereafter, the agency of original 
jurisdiction (AOJ) must review the 
veteran's claims file to ensure that 
the requested development has been 
completed.  In particular, the AOJ must 
review the requested examination report 
to ensure that it is responsive to and 
in complete compliance with the 
directives of this remand, and if not, 
corrective action must be taken.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority. 
Consideration should be given to 
whether any staged ratings are 
warranted.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

